RETENTION AGREEMENT

        This Retention Agreement (“Agreement”) is made as of the 31st day of
July, 2006 (“Effective Date”), by and between Norlight Telecommunications, Inc.
(“Norlight”) and James J. Ditter (“Executive”), and sometimes collectively
referred to as the “Parties.”


RECITALS

        A.        Executive is employed by Norlight in an executive position.
Norlight expects to engage in a transaction whereby (i) all of its stock or
substantially all of its assets will be sold or (ii) it will be spun-off by its
parent (“Transaction”). Norlight has determined that it is in the best interests
of Norlight to assure that Norlight will have the continued commitment,
dedication, and services of Executive for the Term (as defined in paragraph 2,
below).

        B.        To encourage Executive’s continued commitment, dedication, and
services to Norlight pending the consummation of a Transaction, Norlight is
providing Executive with a Retention Payment and other consideration (as defined
in paragraph 6, below) pursuant to the terms and conditions contained herein.

        C.        The Parties desire to set forth below the terms and conditions
governing this Agreement.


TERMS OF AGREEMENT

        In consideration of the premises and mutual promises, representations,
covenants and conditions herein contained, the Parties agree as follows:

  1.        Recitals Included. The above recitals are incorporated herein and
made a part hereof.


  2.        Term. The term of this Agreement shall commence on the Effective
Date and terminate on the closing date of the Transaction, subject to paragraph
3 (“Term”). Notwithstanding the foregoing, the obligations contained in
paragraphs 6, 7 and 8 shall continue after the closing date of the Transaction
as expressly set forth herein.


  3.       Failure to Close. If the Transaction does not close by June 30, 2007,
this Agreement shall be null and void and of no further effect.


  4.       At-Will Employment Status. Executive shall continue to be employed
at-will. That is, either Executive or Norlight may terminate the employment
relationship at any time, with or without cause or notice.


  5.       Duties. During the period of Executive’s employment with Norlight,
Executive shall continue to:


--------------------------------------------------------------------------------

    a.        perform such duties and functions as Norlight may require from
time to time. Executive agrees to use his or her best efforts in performing such
services to promote the best interests of Norlight;


    b.        at all times maintain and enhance the business and reputation of
Norlight;


    c.        render services to Norlight to the best of Executive’s ability,
experience and knowledge;


    d.        comply with Norlight’s policies, rules, regulations, and
directives as shall be determined by Norlight from time to time;


    e.        assist in Norlight’s efforts to successfully close the
Transaction; and


    f.        diligently and competently devote Executive’s entire working time,
attention and energies to the performance of Executive’s duties hereunder.


  6.        Retention Payment and Outplacement Assistance: In addition to
Executive’s regular compensation and benefits and subject to the conditions set
forth in paragraphs 7 and 8:


    a.        Norlight shall pay to Executive a retention payment in the amount
of $800,000, less all taxes and withholdings required by law, within ten (10)
business days of any termination for which a payment is due to Executive
pursuant to paragraphs 7 and 8 (“Retention Payment”); and


    b.        Norlight shall pay the cost of outplacement services for Executive
for up to one (1) year following any termination for which the Retention Payment
is due to Executive up to a total cost of $15,000. Executive may select the
outplacement services provider, provided that such selection is reasonably
acceptable to Norlight. The scope of services to be provided shall be as
mutually agreed by Executive and Norlight.


  7.       Termination of Executive:


    a.        If Norlight terminates Executive’s employment without cause before
the closing date of the Transaction, it shall pay Executive the Retention
Payment at the time specified in paragraph 6.


    b.        If Norlight terminates Executive’s employment for cause before the
closing date of the Transaction, Executive will not be entitled to the Retention
Payment.


    c.        For purposes of this paragraph 7, “cause” is defined as: (1) the
failure of Executive to substantially perform the services as contemplated by
this Agreement or the neglect by Executive of such services, or the willful
failure of Executive to perform a lawful task assigned to him by Norlight; (2)
commission of a crime (other than minor traffic offenses) or acts of dishonesty,
fraud or malfeasance by Executive in connection with the performance of his
duties hereunder; or (3) material breach by Executive of any of the policies or
rules of Norlight.


2

--------------------------------------------------------------------------------

  8.        Employment with the Purchaser:


    a.        Executive will not be entitled to the Retention Payment if the
purchaser of Norlight’s stock or substantially all of its assets (the
“Purchaser”) offers to engage Executive. Executive will be entitled to the
Retention Payment if the Purchaser does not offer to engage Executive. “Engage”
shall mean and include engagement as an employee, independent contractor,
consultant, advisor or in any other similar relationship. Notwithstanding the
foregoing:


    i.        If Executive accepts an engagement with the Purchaser and the
Purchaser terminates the engagement without cause within twelve (12) months of
the closing date of the Transaction, the Purchaser will then pay Executive the
Retention Payment. For purposes of this paragraph 8(a)(i), “cause” is defined
as: (1) the failure of Executive to substantially perform the duties of his job
to the satisfaction of the Purchaser, the neglect by Executive of such duties,
or the willful failure of Executive to perform a lawful task assigned to him by
the Purchaser; (2) commission of a crime (other than minor traffic offenses) or
acts of dishonesty, fraud or malfeasance by Executive in connection with the
performance of his duties hereunder; or (3) material breach by Executive of any
of the policies or rules of the Purchaser.


    ii.        If, within twelve (12) months of the closing date of the
Transaction, the Purchaser requires Executive to permanently relocate to an
office located more than 35 miles from Norlight’s headquarters in Brookfield,
Wisconsin, then Executive may elect to resign and the Purchaser will pay
Executive the Retention Payment. Acceptance of the relocation by Executive
irrespective of its distance from Norlight’s headquarters in Brookfield,
Wisconsin shall be deemed a waiver of the rights contained in this paragraph
8(a)(ii).


    iii.        If the compensation offered by the Purchaser is not at least
equal to the Executive’s current base cash salary of $334,000 and include at
least an annual cash bonus opportunity of $120,000 at target and if the
Executive does not participate in any available Executive Equity Plan equal to
similarly situated executives at the company, or does not include substantially
the same responsibilities as the position held by Executive in each case as of
the date of this Agreement, or if, at any time within twelve (12) months of the
closing date of the Transaction, the initial compensation is substantially
reduced or the responsibilities of Executive’s position are substantially
reduced without Executive’s consent, then Executive may elect to resign and the
Purchaser will pay Executive the Retention Payment.


3

--------------------------------------------------------------------------------

    b.        Norlight shall use commercially reasonable efforts to require the
Purchaser to assume the obligations of this paragraph 8 as a condition of the
Transaction. If the Purchaser does not assume the obligations of this paragraph
8, the subsidiary of Journal Communications, Inc. which was known as Norlight
Telecommunications, Inc. prior to the closing of the Transaction will be
responsible to Executive for fulfilling the obligations contained in this
paragraph 8, provided further that if the subsidiary of Journal Communications,
Inc. which was known as Norlight Telecommunications, Inc. prior to the closing
of the Transaction for any reason fails to be responsible for fulfilling the
obligations contained in this paragraph 8(b), then Journal Communications, Inc.
shall be responsible to Executive for fulfilling the obligations contained in
this paragraph 8.


  9.       Arbitration of Disputes.


    a.        All disputes arising out of or concerning the interpretation or
application of this Agreement shall be resolved timely and exclusively by
arbitration pursuant to the Rules of the American Arbitration Association (AAA).
Arbitration must be demanded within ninety (90) calendar days of the occurrence
giving rise to demand. The arbitration opinion and award shall be final and
binding on the parties and enforceable by any court of competent jurisdiction.
The parties shall share equally all costs of arbitration excepting that they
shall bear their own attorneys fees. The parties will make reasonable efforts to
conclude the arbitration process expeditiously.


    b.        The arbitrator or arbitrators duly selected pursuant to the AAA
Rules shall have the same power and authority to order any remedy for violation
of statute, regulation, or ordinance, as a court would have; and shall have the
same power to order discovery as a federal district court has under the Federal
Rules of Civil Procedure. This clause is intended by the parties to be
enforceable under the Federal Arbitration Act. Should it be determined by any
court of competent jurisdiction that the Act does not apply, then it shall be
enforceable under the arbitration statute of the state of Wisconsin. The
arbitration hearing shall be held in Milwaukee, Wisconsin.


    c.        This paragraph 9 shall survive the termination of the employment
relationship and of this Agreement.


  10.       Miscellaneous.


    a.        Amendment or Alteration. No amendment or alteration of the terms
of this Agreement shall be valid unless made in writing and signed by the
Parties.


    b.        Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin applicable to agreements
made and to be performed therein.


    c.        Severability. The holding of any provisions of this Agreement to
be invalid or unenforceable by a court of competent jurisdiction shall not
affect any other provision of this Agreement, which shall remain in full force
and effect.



4

--------------------------------------------------------------------------------

    d.        Entire Agreement and Binding Effect. This Agreement contains the
entire agreement of the Parties with respect to the subject matter hereof and
shall be binding upon and inure to the benefit of the Parties and their
respective legal representatives, heirs, distributees, successors and assigns.


    e.        Prior Agreements. This Agreement shall supersede all prior
employment agreements, severance agreements or any other agreements concerning
the subject matter of this Agreement.


    f.        Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute but one and the same instrument.


    g.        Headings. The section headings appearing in this Agreement are for
purposes of easy reference and shall not be considered a part of this Agreement
or in any way modify, amend or affect its provisions.




        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date and year first above written.

Norlight Telecommunications, Inc. James J. Ditter

By:/s Steven J. Smith /s/ James J. Ditter             Steven J. Smith Its:
     Chairman of the Board of Directors
Dated: July 31, 2006 Dated: July 26, 2006


JOURNAL COMMUNICATIONS, INC. AS GUARANTOR AS PROVIDED
IN PARAGRAPH 8

By:/s/ Steven J. Smith
             Steven J. Smith

Its:       Chairman and Chief Executive Officer

Dated: July 31, 2006

5